Exhibit 10a(xxx)
U.S. Employees Retention
Restricted Stock Unit Award and Agreement
[DATE]
Dear                                         :
H. J. Heinz Company is pleased to confirm that, effective as of
                    , you have been granted an award of Restricted Stock Units
(“RSUs”) in accordance with the terms and conditions of the Second Amended and
Restated H.J. Heinz Company Fiscal Year 2003 Stock Incentive Plan (the “Plan”).
This Award is also made under and governed by the terms and conditions of this
letter agreement (“Agreement”), which shall control in the event of a conflict
with the terms and conditions of the Plan. For purposes of this Agreement, the
“Company” shall refer to H. J. Heinz Company and its Subsidiaries. Unless
otherwise defined in this Agreement, all capitalized terms used in this
Agreement shall have the same defined meanings as in the Plan.

1.   RSU Award. You have been awarded a total of                      RSUs.   2.
  RSU Account. RSUs entitle you to receive a corresponding number of shares of
H. J. Heinz Company Common Stock (“Common Stock”) in the future, subject to the
conditions and restrictions set forth in this Agreement, including, without
limitation, the vesting conditions set forth in Paragraph 3 below. Your RSUs
will be credited to a separate account established and maintained by the Company
on your behalf or by a third party engaged by the Company for the purpose of
implementing, administering and managing the Plan. Until the Distribution Date
(as defined herein), your RSUs are treated as unvested deferred compensation
amounts, the value of which is subject to change based on increases or decreases
in the market price of the Common Stock. Because the RSUs are not actual shares
of Common Stock, you cannot exercise voting rights on them until the
Distribution Date.   3.   Vesting. You will become vested in the RSUs credited
to your account according to the following schedule:
                              .   4.   Termination of Employment. The
termination of your employment with the Company will have the following effect
on your RSUs:

  (a)   Retirement, Disability or Involuntary Termination without Cause. If the
termination of your employment with the Company is the result of Retirement,
Disability, or Involuntary Termination without Cause, any RSUs granted hereunder
that remain unvested as of your Date of Termination shall be forfeit upon
termination of employment.     (b)   Death. In the event that you should die
while you are continuing to perform services for the Company or following
Retirement, any RSUs that remain unvested as of the date of your death shall be
forfeit upon the date of death.

 



--------------------------------------------------------------------------------



 



U.S. Employees Retention

  (c)   Other Termination. If your employment with the Company terminates for
any reason other than as set forth in subparagraphs (a), (b) and (c) above,
including without limitation any voluntary termination of employment or an
involuntary termination for Cause, no further vesting will occur and you will
immediately forfeit all of your rights in any RSUs that remain unvested as of
your Date of Termination.

5.   Non-Solicitation/Confidential Information. In partial consideration for the
RSUs granted to you hereunder, you agree that you shall not, during the term of
your employment by the Company and for 12 months after termination of your
employment, regardless of the reason for the termination, either directly or
indirectly, solicit, take away or attempt to solicit or take away any other
employee of the Company, either for your own purpose or for any other person or
entity. You further agree that you shall not, during the term of your employment
by the Company or at any time thereafter, use or disclose the Confidential
Information (as defined below) except as directed by, and in furtherance of the
business purposes of, the Company. You acknowledge that the breach or threatened
breach of this Paragraph 5 will result in irreparable injury to the Company for
which there is no adequate remedy at law because, among other things, it is not
readily susceptible of proof as to the monetary damages that would result to the
Company. You consent to the issuance of any restraining order or preliminary
restraining order or injunction with respect to any conduct by you that is
directly or indirectly a breach or threatened breach of this Paragraph 5. Any
breach by you of the provisions of this Paragraph 5 will, at the option of the
Company and in addition to all other rights and remedies available to the
Company at law, in equity or under this Agreement, result in the immediate
forfeiture of all of your rights in any RSUs that remain unvested as of the date
of such breach.       “Confidential Information” as used herein shall mean
technical or business information not readily available to the public or
generally known in the trade, including but not limited to inventions; ideas;
improvements; discoveries; developments; formulations; ingredients; recipes;
specifications; designs; standards; financial data; sales, marketing and
distribution plans, techniques and strategies; customer and supplier
information; equipment; mechanisms; manufacturing plans; processing and
packaging techniques; trade secrets and other confidential information,
knowledge, data and know-how of the Company, whether or not they originated with
you, or information which the Company received from third parties under an
obligation of confidentiality.   6.   Dividends. An amount equal to the
dividends payable on the shares of Common Stock represented by your unvested
RSUs will be paid directly to you as soon as practicable following the date on
which a dividend is declared by the Company. These payments will be calculated
based upon the number of RSUs credited to your account as of the record date.
These payments will be reported as income to the applicable taxing authorities,
and federal, state, local and/or foreign income and/or any employment taxes will
be withheld from such payments as and to the extent required by applicable law.

 



--------------------------------------------------------------------------------



 



U.S. Employees Retention

7.   Distribution. All RSU distributions will be made in the form of actual
shares of Common Stock and will be distributed to you on one of the following
dates (each, a “Distribution Date”):

  (a)   Default Distribution Date. Shares of Common Stock representing your RSUs
will be distributed to you on the date the RSUs vest, or if such date is not a
business day, on the next business day, unless you have already made an election
to defer receipt to a later date[, as provided in subparagraph (b) below].    
(b)   [Deferred Distribution Date. You may elect to defer distribution of your
RSUs to a date subsequent to the Default Distribution Date by providing a
written election form to the Company in accordance with the provisions of
Internal Revenue Code section 409A.]     (c)   Section 16 Reporting Person
Exception. If you are a reporting person under Section 16 of the Securities Act
of 1934, the Distribution Date will automatically be deferred to the close of
business on the day following the last day of your employment with the Company.
    (d)   Specified Employee. If you are a “specified employee” as defined in
Internal Revenue Code section 409A(a)(2)(B)(i) on your deferred distribution
date, your distribution will be automatically deferred until the date that is
six (6) months after your “separation from service,” regardless of your deferred
distribution election.         Subject to paragraph 7(d), certificates
representing the distributed shares of Common Stock will be delivered to the
firm maintaining your account as soon as practicable after a Distribution Date
occurs. Notwithstanding the foregoing, and subject to paragraph 7(d), all vested
RSUs will be immediately distributed to you at the close of business on the day
following the last day of your employment with the Company, or as soon as
practicable thereafter, if you terminate employment with the Company for any
reason and deferred RSUs that vest after the date of your termination will be
immediately distributed to you as they vest, despite any deferral election.
Notwithstanding the foregoing, RSU distributions will be made at a date other
than as described above to the extent necessary to comply with the requirements
of Internal Revenue Code section 409A.

8.   Impact on Benefits. Your RSU Award will not be included as compensation for
the year of the grant for purposes of the H.J. Heinz Company Supplemental
Executive Retirement Plan and the H.J. Heinz Company Employees Retirement and
Savings Excess Plan, regardless of whether or not the RSUs subsequently vest.  
9.   Tax Withholding. On the Distribution Date, the Company will withhold a
number of shares of Common Stock that is equal, based on the Fair Market Value
of the Common Stock on the Distribution Date, to the amount of the federal,
state, local, and/or foreign

 



--------------------------------------------------------------------------------



 



U.S. Employees Retention



    income and/or employment taxes required to be collected or withheld with
respect to the distribution, or make arrangements satisfactory to the Company
for the collection thereof.   10.   Non-Transferability. Your RSUs may not be
sold, transferred, pledged, assigned or otherwise encumbered except by will or
the laws of descent and distribution. You may designate a beneficiary(ies) in
the event that you die before a Distribution Date occurs, who shall succeed to
all your rights and obligations under this Agreement and the Plan. If you do not
designate a beneficiary, your RSUs will pass to the person or persons entitled
to receive them under your will. If you shall have failed to make a testamentary
disposition of your RSUs in your will or shall have died intestate, your RSUs
will pass to the legal representative or representatives of your estate.   11.  
Employment At-Will. You acknowledge and agree that nothing in this Agreement or
the Plan shall confer upon you any right with respect to future awards or
continuation of your employment, nor shall it constitute an employment agreement
or interfere in any way with your right or the right of Company to terminate
your employment at any time, with or without cause, and with or without notice.
  12.   Collection and Use of Personal Data. You consent to the collection, use,
and processing of personal data (including name, home address and telephone
number, identification number and number of RSUs held) by the Company or a third
party engaged by the Company for the purpose of implementing, administering and
managing the Plan and any other stock option or stock incentive plans of the
Company (the “Plans”). You further consent to the release of personal data to
such a third party administrator, which, at the option of the Company, may be
designated as the exclusive broker in connection with the Plans. You hereby
waive any data privacy rights with respect to such data to the extent that
receipt, possession, use, retention, or transfer of the data is authorized
hereunder.   13.   Future Awards. The Plan is discretionary in nature and the
Company may modify, cancel or terminate it at any time without prior notice in
accordance with the terms of the Plan. While RSUs or other awards may be granted
under the Plan on one or more occasions or even on a regular schedule, each
grant is a one time event, is not an entitlement to an award of RSUs in the
future, and does not create any contractual or other right to receive an award
of RSUs, compensation or benefits in lieu of RSUs or any other compensation or
benefits in the future.   14.   Compliance with Stock Ownership Guidelines. All
RSUs granted to you under this Agreement shall be counted as shares of Common
Stock that are owned by you for purposes of satisfying the minimum share
requirements under the Company’s Stock Ownership Guidelines (“SOG”).
Notwithstanding the foregoing, you acknowledge and agree that, with the
exception of the number of shares of Common Stock withheld to satisfy income tax
withholding requirements pursuant to Paragraph 9 above, the shares of Common
Stock represented by the RSUs granted to you hereunder cannot be sold or
otherwise transferred, even after the Distribution Date, unless and until you
have met SOG’s minimum share ownership requirements. The Management Development
&

 



--------------------------------------------------------------------------------



 



U.S. Employees Retention

    Compensation Committee will not approve additional RSU awards to you unless
you are in compliance with the terms of this Paragraph 14 and the SOG
requirements.   15.   Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to its choice of law provisions.

This RSU Award is subject to your on-line acceptance of the terms and conditions
of this Agreement through the Fidelity website.

            H. J. HEINZ COMPANY
      By:           William R. Johnson        Chairman of the Board, President
and Chief Executive Officer     

Accepted:   
 
  Date:   
 

 